UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): December 3, 2009 EASTMAN CHEMICAL COMPANY (Exact Name of Registrant as Specified in Its Charter) Delaware 1-12626 62-1539359 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 200South Wilcox Drive, Kingsport, TN 37662 (Address of Principal Executive Offices) (Zip Code) (423)229-2000 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.06Material Impairment On December 3, 2009, Eastman Chemical Company decided to discontinue its Beaumont, Texas industrial gasification project.The text of the company’s release announcing this decision, including the facts and circumstances leading to the decision, is filed as Exhibit 99.01 to this Form 8-K and is incorporated herein by this reference. As previously reported, at September 30, 2009 approximately $230 million of the company’s assets were land, capitalized front-end engineering and design, methanol and ammonia assets, intangible assets, and goodwill related to the Beaumont, Texas gasification project.As a result ofthe decision to discontinue the project, the company will in thefourth quarter 2009 recognize a pre-tax non-cash charge for the impairment of these assets estimated to be between $150 million-$180 million. Item 9.01 Financial Statements and Exhibits: (d) Exhibits The following exhibit is furnished pursuant to Item 9.01: 99.01
